*502The motion court providently exercised its discretion in denying defendant’s motion for prospective counsel fees and expenses in the absence of a showing of financial hardship and the estimated value and extent of the legal services contemplated (see Block v Block, 296 AD2d 343, 344 [2002]). Moreover, it is well-settled that in the absence of a substantial and unanticipated change in circumstances, not here demonstrated, the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see Ayoub v Ayoub, 63 AD3d 493, 496-497 [2009]). Concur—Gonzalez, EJ., Tom, Sweeny, Catterson and Abdus-Salaam, JJ.